OPINION ON STATE’S MOTION FOR REHEARING
At the conclusion of the Jackson v. Denno hearing [378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908, 1 A.L.R.3d 1205 (1964)], the trial court verbally announced from the bench the following:
“The Court has considered the testimony given during the Jaekson-Deeno [sic] hearing yesterday and the argument of counsel and the legal authority presented this morning. Looking at the totality of circumstances, it it [sic] my decision that the statement given here in Tyler County was voluntary. The motion to suppress is overruled. I find that the intervening circumstances between anything that occurred in San Jacinto or Hardin County dissipated by conduct and events occurring in Polk and Tyler County, that the proper warnings were given, that the defendant was not denied counsel. He waived counsel. And that the statement is admissible. I will make more detailed findings and conclusions and submit them in writing and file them as a part of the papers of this case prior to the conclusion of this trial.”
The “Findings and Conclusions” were filed on June 16, 1983, by the presiding judge. The first paragraph reads:
“Following a hearing outside the presence of the jury on Defendant’s motion to suppress a statement given by him to Tyler County Sheriffs Office, the following findings and conclusions are made:” (Emphasis ours)
One of the findings of fact was:
“5. Defendant was advised that he could have an attorney, was not denied an attorney, but voluntarily and knowingly waived his right to an attorney.”
One of the conclusions reads as follows:
*694“1. The statement was voluntarily and freely given, after proper warnings and waiver of rights, without coercion, promises and is admissible as a matter of law and fact.”
We tend to agree that by a faint, remote implication the trial court may have found that the Appellant did not, at any time, request or demand legal counsel. But, on balance, it seems that the verbal pronouncement made from the bench does not squarely address the contention that the Appellant requested and demanded legal counsel immediately after his arrest and at other times. By similar reasoning, we think that the written findings and conclusions, filed June 16, 1983, do not squarely decide if the Appellant demanded legal counsel immediately after his arrest and at later times. Certainly, there is no finding that this Appellant initiated the events that lead to the statement given to the deputy sheriff of Tyler County.
Nevertheless, the trial judge may have felt that the Appellant never requested or demanded counsel prior to the giving of the statement. We think this decision is properly the duty and prerogative of the trial judge.
In substance, the Appellant argued, in his petition for discretionary review, that our Court of Appeals erred in finding that his confession was properly admitted since he had requested counsel. Appellant avers that his request for counsel was ignored. The Court of Criminal Appeals’ finding was that our Court of Appeals had not sufficiently considered this contention. Therefore, in order to sufficiently and adequately rule upon this contention, we must remand this issue or question to the trial court for more detailed findings of fact and conclusions of law.
We, therefore, consistent with the opinion of the Court of Criminal Appeals, remand this cause to the District Court for further proceedings in accordance with this opinion.
REMANDED.